Citation Nr: 1102356	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-24 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, secondary 
to service-connected schistosomiasis.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a dental disorder 
secondary to war stress and anxiety.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

In May 2009, the Board denied service connection for 
cardiovascular disease.  A Joint Motion for Remand agreed to 
leave that decision undisturbed.  However, there has been a 
change in the regulations, which could affect this veteran.  The 
Board must consider all bases for a claim reasonably raised by 
the record.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 
1 Vet. App. 127, 130 (1991).  As a Vietnam veteran, the Veteran 
is presumed to have been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).  The new change to 38 C.F.R. § 3.309 
provides service connection for herbicide exposed veterans with 
ischemic heart disease.  Thus, the issue of entitlement to 
service connection for ischemic heart disease has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2009, the Board denied service connection for 
cardiovascular disease and hypertension, as well as increased 
ratings for diabetes mellitus.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
joint motion for remand (JMR), dated in May 2010, attorneys for 
the Veteran and VA agreed not to disturb the decisions as to 
service connection for cardiovascular disease and the ratings for 
diabetes mellitus.  However, it was agreed that the claim for 
service connection for hypertension should be remanded so that it 
could be considered as secondary to the service-connected 
schistosomiasis.  Particularly, the Veteran should be provided 
with notice in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  In July 2010, the Court vacated the Board's 
denial of service connection for hypertension and remanded the 
matter for compliance with the JMR.  The Board remands the issue 
for compliance with the JMR and VCAA.  

While the Board's May 2009 decision was being appealed to the 
Court, other issues were being developed for appellate 
consideration by the Board.  In June 2008, the Veteran asserted 
claims for service connection for knee disorders and a dental 
condition secondary to war stress and anxiety.  In June 2008, the 
RO sent the Veteran a letter telling him what type of evidence 
was necessary to substantiate his claims for service connection, 
as well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  However, review of the file discloses previous relevant 
decisions, so the Veteran was actually seeking to reopen claims 
that had previously been denied.  In March 2006, the Court held 
that the notice required by VCAA, in claims to reopen, must 
notify the claimant of the information and evidence that is 
necessary both to reopen the claim and to establish entitlement 
to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice sent the Veteran in June 2008 did not 
tell the Veteran what was needed to reopen the claims.  Thus, 
these issues must also be remanded for the required VCAA 
compliant notice.  

The Board also notes that the file contains some untranslated 
documents.  These should be translated from Spanish to English.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and have any untranslated Spanish 
documents translated into English.  The 
Veteran's statements of June 2008 and 
February 2009 are recent documents 
requiring translation.  

2.  The Veteran should be sent a VCAA 
notice with an explanation of the type of 
evidence necessary to substantiate his 
claim for service connection for 
hypertension secondary to schistosomiasis, 
as well as an explanation of what evidence 
is to be provided by him and what evidence 
the VA will attempt to obtain on his 
behalf.  

3.  The Veteran should be scheduled for 
such laboratory tests as may be needed to 
determine the presence or absence of 
schistosomiasis.  

4.  After the above requested tests 
results are received, the Veteran should 
be scheduled for a VA examination for 
hypertension.  The claims folder, as well 
as the above test results, should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the Veteran has hypertension 
secondary to the service-connected 
schistosomiasis.  A complete explanation 
would be helpful.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

5.  The Veteran should be notified that 
service connection for degenerative joint 
disease, arthritis was denied in July 
2006.  That decision included the 
Veteran's complaints referable to his 
knees, as well as his ankles, elbows and 
hands.  The Veteran did not submit a 
timely notice of disagreement and the 
decision became final.  In as much as 
there was a previous final decision on the 
knees, he must be informed of what 
evidence is needed to reopen the claim, as 
well as what evidence is needed to 
establish service connection.  The RO 
should provide the Veteran with such 
notice.  

6.  The Veteran is seeking service 
connection for a dental disorder as 
secondary to war stress and anxiety.  
However, service connection has not been 
established for the underlying psychiatric 
disorder.  In fact, there have been 
several previous final denials on the 
Veteran's various psychiatric diagnoses.  
On VA examination in September 1969, there 
was a diagnosis of psychophysiologic 
gastrointestinal reaction.  A November 
1969 rating decision determined that this 
was not service-connected.  A supplemental 
statement of the case explained that the 
psychophysiologic gastrointestinal 
reaction was first found in 1969.  In 
September 1973, a VA examination noted 
neurotic and schizoid traits in the 
Veteran's personality and diagnosed latent 
schizophrenia.  VA hospitalization in 
August and September 1980 resulted in a 
diagnosis of undifferentiated 
schizophrenia.  In November 1982, the 
Veteran was notified that the evidence of 
record failed to establish that his 
nervous condition was service-connected.  
In January 1983, the Veteran was notified 
that evidence submitted in December 1982 
was insufficient or inadequate to reopen 
his claim for service connection for his 
nervous condition.  In April 1983, the RO 
issued a statement of the case on the 
issue of sufficiency of evidence to reopen 
a claim for service connection for a 
nervous condition.  The Veteran did not 
submit a timely appeal.  An April 2005 
rating decision denied service connection 
for posttraumatic stress disorder (PTSD).  
He did not submit a timely notice of 
disagreement.  The Veteran now seeks to 
establish service connection for a dental 
disorder as secondary to a psychiatric 
disorder.  However, he must first reopen 
his claim for service connection for a 
psychiatric disorder.  Here, again, he 
must be informed of what evidence is 
needed to reopen the psychiatric claim, as 
well as what evidence is needed to 
establish service connection.  The RO 
should provide the Veteran with such 
notice.  

7.  After the Veteran is provided the notice 
required by VCAA for service connection for 
hypertension as secondary to schistosomiasis, 
and for reopening his knee and psychiatric 
claims, He should be afforded an opportunity 
to respond.  Thereafter, the RO should 
readjudicate this claim in light of any 
evidence added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case 
(SSOC).  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


